  Case 2:19-mj-00178-DEM Document 1 Filed 03/19/19 Page 1 of 2 PageID# 1

                                                                       FILED
                  IN THE UNITED STATES DISTRICT COl           RT I
                  FOR THE   EASTERN DISTRICT OF VIRGI     stiaI mar 1 J 2019
                              NORFOLK DIVISION
                                                                CLERK. U.S. DISTRICT COURT
                                                                       NORFOLK. VA
UNITED STATES OF AMERICA


      V.                                  Case No.
                                          Court Date: April 11, 2019
JOSE E. PERALTA


                            CRIMINAL INFORMATION


                   {Misdemeanor)-Violation No. 7668947


     THE UNITED STATES ATTORNEY CHARGES:


     That on or about February 9, 2019, at Naval Station Norfolk,

Virginia, on lands acquired for the use of the United States and

within the special maritime and territorial jurisdiction thereof, in

the Eastern District of Virginia, the defendant, JOSE E. PERALTA, did

drive a motor vehicle on a highway at a speed of twenty (20) miles per

hour or more in excess of the posted speed limit.

     (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Title 46.2, Code of Virginia, Section 862).

                                    Respectfully submitted,

                                    G. Zachary Terwilliger
                                    United States Attorney




                              By:        I (A
                                     P^ames T. Cole
                                    ^Special Assistant U.S. Attorney
                                    Office of the U.S. Attorney
                                    101 West Main Street, Suite 8000
                                    Norfolk, VA       23510
                                    Ph: (757) 441-6712
                                    Fax:(757) 441-3205
                                    James.Cole@usdoi.gov
Case 2:19-mj-00178-DEM Document 1 Filed 03/19/19 Page 2 of 2 PageID# 2
